Case 16-18290-amc          Doc 38   Filed 07/22/20 Entered 07/22/20 14:40:29           Desc Main
                                    Document     Page 1 of 2

                 IN THE UNITED STATES BANKRUPTCY COURT FOR
                    THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:
 Alfred Naussner,
                       Debtor,                              Chapter 13

 Select Portfolio Servicing, Inc. as servicing agent for  Case No.: 16-18290-amc
 U.S. Bank National Association, as trustee, on behalf of
 the holders of the Home Equity Asset Trust 2006-1        Hearing Date: August 19, 2020
 Home Equity Pass-Through Certificates, Series 2006-1, Time: 11:00 a.m.
                       Movant,
 vs.
 Alfred Naussner,
                       Debtor / Respondent,
 and
 SCOTT F. WATERMAN (Chapter 13),
                       Trustee / Respondent.


                                       * * * * * * *

                      NOTICE OF MOTION, RESPONSE DEADLINE
                               AND HEARING DATE

        Select Portfolio Servicing, Inc. as servicing agent for U.S. Bank National Association, as
trustee, on behalf of the holders of the Home Equity Asset Trust 2006-1 Home Equity Pass-
Through Certificates, Series 2006-1 has filed a Motion for Relief from the Automatic Stay with
the Court for leave to enforce its rights as determined by state and/or other applicable law with
regard to real property.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult an attorney).

       1.      If you do not want the court to grant the relief sought in the motion or if you want
the court to consider your views on the motion, then on or before August 10, 2020, you or your
attorney must do all of the following:

                     (a)      file an answer explaining your position at:

                              United States Bankruptcy Court
                              Eastern District of Pennsylvania
                              Office of the Clerk
                              900 Market Street, Suite 400
                              Philadelphia, PA 19107
Case 16-18290-amc           Doc 38   Filed 07/22/20 Entered 07/22/20 14:40:29           Desc Main
                                     Document     Page 2 of 2


                     (b)       mail a copy to the Movant’s attorney:

                               Andrew M. Lubin, Esquire
                               Milstead & Associates, LLC
                               1 East Stow Road
                               Marlton, NJ 08053
                               Phone No.: 856-482-1400
                               Fax No.: 856-482-9190

                      (c)      mail a copy to the Chapter 13 Trustee:

                               SCOTT F. WATERMAN (Chapter 13)
                               Chapter 13 Trustee
                               2901 St. Lawrence Ave.
                               Suite 100
                               Reading, PA 19606


       2.     If you or your attorney do not take the steps described in paragraphs 1(a), 1(b) and
1(c) above and attend the hearing, the court may enter an order granting the relief requested in the
Motion.

      3.      A hearing on the motion is scheduled to be held before the Honorable Ashely M.
Chan on August 19, 2020 at 11:00 a.m. in Courtroom 4 of the Robert N.C. Nix, Sr. Federal
Courthouse, 900 Market Street, Philadelphia, PA 19107.

        4.     If a copy of the Motion is not enclosed, a copy of the motion will be provided to
you if you request a copy from the attorney named in paragraph 1(b).

      5.      You may contact the Bankruptcy Clerk’s office at 215-408-2800 to find out
whether the hearing has been cancelled because no one filed an answer to the Motion.

                                                    Respectfully submitted,
                                                    MILSTEAD & ASSOCIATES, LLC

 DATED: July 22, 2020
                                                      /s/Andrew M. Lubin
                                                    Andrew M. Lubin, Esquire
                                                    Attorney ID No. 54297
                                                    alubin@milsteadlaw.com
                                                    1 East Stow Road
                                                    Marlton, NJ 08053
                                                    Attorneys for Movant
